DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response submitted July 20, 2022, has been received and he amendment of claims 1, 8, and 14, is acknowledged. Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-9, 12-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2016/0375686 (“Yokoyama”).
Claim 1
Yokoyama discloses a chemical solution discharge device for discharging a chemical solution, the chemical solution discharge device comprising: a substrate comprising a plurality of first pressure chambers and a plurality of second pressure chambers respectively adjacent to the plurality of first pressure chambers (Figs. 5 and 6, pressure chambers 210 provided in plurality by column in substrate 200), which plurality of first pressure chambers and plurality of second pressure chambers communicate with nozzles for discharging the chemical solution and are filled with the chemical solution, and chemical solution supply ports for supplying the chemical solution to the plurality of first pressure chambers and second pressure chambers (paragraph [0074-0075], cleaning solutions fill holding containers and pressure chambers and exit through nozzles 110); holding containers configured to communicate with the plurality of first pressure chambers and with the plurality of second pressure chambers via the chemical solution supply ports, and to hold the chemical solution, wherein the holding containers have open upper ends (Fig. 4, holding containers 22); a plurality of first actuators configured to change a pressure of the chemical solution in the plurality of first pressure chambers, and to discharge the chemical solution from the nozzles (Figs 5 and 6, first column of actuators 130); a plurality of second actuators configured to change a pressure of the chemical solution in the plurality of second pressure chambers (Figs. 5 and 6, second column of actuators 130), and to discharge the chemical solution from the nozzles (paragraph [0080], cleaning solution discharged); a first conductive wire configured to supply a first driving signal to the plurality of first actuators; and a second conductive wire configured to supply a second driving signal to the plurality of second actuators (Fig. 5, paragraph [0028], wiring 24 connects to 133c provided to each column of pressure chambers/actuators).  

Claim 2
Yokoyama discloses the device according to claim 1, wherein the plurality of second pressure chambers are respectively adjacent to the plurality of first pressure chambers in a first direction and a second direction orthogonal to the first direction (Fig. 5).  

Claim 5
Yokoyama discloses the device according to claim 1, further comprising: a first drive circuit configured to output the first driving signal (paragraph [0071], control signals for first actuators); and a second drive circuit configured to output the second driving signal (paragraph [0071], control signals for second actuators). 

Claim 6
Yokoyama discloses the device according to claim 1, wherein each of the plurality of first actuators and second actuators comprises a piezoelectric film (paragraph [0035], piezoelectric film 132).  

Claim 7
Yokoyama discloses the device according to claim 1, wherein each of the plurality of first pressure chambers and second pressure chambers has a size L in a depth direction larger than a size D in a width direction (Fig. 6, paragraph [0048]).  

Claim 8
Yokoyama discloses a chemical solution discharge device, comprising: a substrate comprising a plurality of first pressure chambers and a plurality of second pressure chambers respectively adjacent to the plurality of first pressure chambers (substrate 200), which plurality of first pressure chambers and plurality of second pressure chambers communicate with nozzles for discharging the chemical solution and are filled with a chemical solution (Figs. 5 and 6, pressure chambers 210 provided in plurality by column), and chemical solution supply ports for supplying the chemical solution to the plurality of first pressure chambers and second pressure chambers (paragraph [0074-0075], cleaning solutions fill holding containers and pressure chambers and exit through nozzles 210), wherein each of the plurality of first pressure chambers and second pressure chambers has a size L in a depth direction larger than a size D in a width direction  (Fig. 6, paragraph [0048]); holding containers configured to communicate with the plurality of first pressure chambers and with the plurality of second pressure chambers via the chemical solution supply ports, and to hold the chemical solution, wherein the holding containers have open upper ends (Fig. 4, holding containers 22); a plurality of first actuators configured to change a pressure of the chemical solution in the plurality of first pressure chambers, and to discharge the chemical solution from the nozzles (Figs 5 and 6, first column of actuators 130); a plurality of second actuators configured to change a pressure of the chemical solution in the plurality of second pressure chambers, and to discharge the chemical solution from the nozzles (Figs 5 and 6, second column of actuators 130); a first conductive wire configured to supply a first driving signal to the plurality of 416/409,963\first actuators; and a second conductive wire configured to supply a second driving signal to the plurality of second actuators (Fig. 5, paragraph [0028], wiring 24 connects to 133c provided to each column of pressure chambers/actuators).    

Claim 9
Yokoyama discloses the device according to claim 8, wherein the plurality of second pressure chambers are respectively adjacent to the plurality of first pressure chambers in a first direction and a second direction orthogonal to the first direction (Fig. 5).    

Claim 12
Yokoyama discloses the device according to claim 8, further comprising: a first drive circuit configured to output the first driving signal (paragraph [0071], control signals for first actuators); and a second drive circuit configured to output the second driving signal (paragraph [0071], control signals for second actuators).

Claim 13
Yokoyama discloses the device according to claim 8, wherein each of the plurality of first actuators and second actuators comprises a piezoelectric film (paragraph [0035], piezoelectric film 132).  
  
Claim 14
Yokoyama discloses a chemical solution processing system, comprising: a substrate comprising a plurality of first pressure chambers and a plurality of second pressure chambers respectively adjacent to the plurality of first pressure chambers, which plurality of first pressure chambers and plurality of second pressure chambers communicate with nozzles for discharging a chemical solution and are filled with the chemical solution, and chemical solution supply ports for supplying the chemical solution to the plurality of first pressure chambers and second pressure chambers (Figs. 5 and 6, pressure chambers 210 provided in plurality by column in substrate 200 with nozzles 110; paragraph [0074-0075], cleaning solutions fill holding containers and pressure chambers and exit through nozzles 110); holding containers configured to communicate with the plurality of first pressure chambers and with the plurality of second pressure chambers via the chemical solution supply ports, and to hold the chemical solution, wherein the holding containers have open upper ends (Fig. 4, holding containers 22); a plurality of first actuators configured to change a pressure of the chemical solution in the plurality of first pressure chambers, and to discharge the chemical solution from the nozzles (Figs 5 and 6, first column of actuators 130); a plurality of second actuators configured to change a pressure of the chemical solution in the plurality of second pressure chambers, and to discharge the chemical solution from the nozzles (Figs 5 and 6, second column of actuators 130); a first conductive wire configured to supply a first driving signal to the plurality of first actuators; a second conductive wire configured to supply a second driving signal to the plurality of second actuators (Fig. 5, paragraph [0028], wiring 24 connects to 133c provided to each column of pressure chambers/actuators); and 616/409,963a microplate comprising a plurality of well openings for receiving discharged chemical solution from the nozzles (paragraph [0071], microplate 4).  

Claim 15
Yokoyama discloses the system according to claim 14, wherein the plurality of second pressure chambers are respectively adjacent to the plurality of first pressure chambers in a first direction and a second direction orthogonal to the first direction (Fig. 5).  

Claim 18
Yokoyama discloses the system according to claim 14, further comprising: a first drive circuit configured to output the first driving signal (paragraph [0071], control signals for first actuators); and a second drive circuit configured to output the second driving signal (paragraph [0071], control signals for second actuators).  

Claim 19
Yokoyama discloses the system according to claim 14, wherein each of the plurality of first actuators and second actuators comprises a piezoelectric film (paragraph [0035], piezoelectric film 132).   

Claim 20
Yokoyama discloses the system according to claim 14, wherein each of the plurality of first pressure chambers and second pressure chambers has a size L in a depth direction larger than a size D in a width direction (Fig. 6, paragraph [0048]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0375686 (“Yokoyama”) in view of U.S. Patent Pub. 2015/0035883 (“Fukuda”).
Claim 3
Yokoyama discloses the device according to claim 1, wherein the first conductive wire supplies, as the first driving signal, a first driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of first pressure chambers, and the second conductive wire supplies, as the second driving signal, a second driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of second pressure chambers (paragraph [0071], first and second control signals for first and second actuators).
Yokoyama does not appear to explicitly disclose a second driving pulse during a period different from a period during which the first driving pulse is supplied from the first conductive wire.  
Fukuda discloses a first and second driving signal each providing a difference expansion and contraction pulse (paragraph [0047], Figs. 4A and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a second driving pulse during a period different from a period during which the first driving pulse is supplied from the first conductive wire, as disclosed by Fukuda, into the device of Yokoyama, for the purpose of providing different volumes of ejection (Fukuda, paragraph [0047]).

Claim 4
Yokoyama discloses the device according to claim 1, wherein the first conductive wire supplies, as the first driving signal, a first driving pulse formed of a depressurization pulse for expanding a volume of the plurality of first pressure chambers and a pressurization pulse for reducing the volume of the first pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of first pressure chambers, second conductive wire supplies, as the second driving signal (paragraph [0071], first and second control signals for first and second actuators).
Yokoyama does not appear to explicitly disclose the a second driving pulse formed of a depressurization pulse for expanding the volume of the plurality of second pressure chambers and a pressurization pulse for reducing the volume of the second pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of second pressure chambers, and the second conductive wire supplies the depressurization pulse of the second driving signal during a period when the first conductive wire supplies the pressurization pulse of the first driving pulse.  
Fukuda discloses a first and second driving signal each providing a difference expansion and contraction pulse (paragraph [0047], Figs. 4A and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein disclose the a second driving pulse formed of a depressurization pulse for expanding the volume of the plurality of second pressure chambers and a pressurization pulse for reducing the volume of the second pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of second pressure chambers, and the second conductive wire supplies the depressurization pulse of the second driving signal during a period when the first conductive wire supplies the pressurization pulse of the first driving pulse, as disclosed by Fukuda, into the device of Yokoyama, for the purpose of providing different volumes of ejection (Fukuda, paragraph [0047]).

Claim 10
Yokoyama discloses the device according to claim 8, wherein the first conductive wire supplies, as the first driving signal, a first driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of first pressure chambers, and the second conductive wire supplies, as the second driving signal, a second driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of second pressure chambers (paragraph [0071], first and second control signals for first and second actuators).
Yokoyama does not appear to explicitly disclose a second driving pulse during a period different from a period during which the first driving pulse is supplied from the first conductive wire.  
Fukuda discloses a first and second driving signal each providing a difference expansion and contraction pulse (paragraph [0047], Figs. 4A and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a second driving pulse during a period different from a period during which the first driving pulse is supplied from the first conductive wire, as disclosed by Fukuda, into the device of Yokoyama, for the purpose of providing different volumes of ejection (Fukuda, paragraph [0047]).


Claim 11
Yokoyama discloses the device according to claim 8, wherein the first conductive wire supplies, as the first driving signal, a first driving pulse formed of a depressurization pulse for expanding a volume of the plurality of first pressure chambers and a pressurization pulse for reducing the volume of the first pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of first pressure chambers, the second conductive wire supplies, as the second driving signal, a second driving pulse  (paragraph [0071], first and second control signals for first and second actuators).
Yokoyama does not appear to explicitly disclose the second driving pulse formed of a depressurization pulse for expanding the volume of the plurality of second pressure chambers and a pressurization pulse for reducing the volume of the second pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of second pressure chambers, and the second conductive wire supplies the depressurization pulse of the second driving signal during a period when the first conductive wire supplies the pressurization 516/409,963 pulse of the first driving pulse.  
Fukuda discloses a first and second driving signal each providing a difference expansion and contraction pulse (paragraph [0047], Figs. 4A and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein disclose the second driving pulse formed of a depressurization pulse for expanding the volume of the plurality of second pressure chambers and a pressurization pulse for reducing the volume of the second pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of second pressure chambers, and the second conductive wire supplies the depressurization pulse of the second driving signal during a period when the first conductive wire supplies the pressurization 516/409,963 pulse of the first driving pulse, as disclosed by Fukuda, into the device of Yokoyama, for the purpose of providing different volumes of ejection (Fukuda, paragraph [0047]).

Claim 16
Yokoyama discloses the system according to claim 14, wherein the first conductive wire supplies, as the first driving signal, a first driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of first pressure chambers, and the second conductive wire supplies, as the second driving signal, a second driving pulse for discharging the chemical solution from the nozzles communicating with the plurality of second pressure chambers (paragraph [0071], first and second control signals for first and second actuators).
Yokoyama does not appear to explicitly disclose the second driving pulse during a period different from a period during which the first driving pulse is supplied from the first conductive wire.  
Fukuda discloses a first and second driving signal each providing a difference expansion and contraction pulse (paragraph [0047], Figs. 4A and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the second driving pulse during a period different from a period during which the first driving pulse is supplied from the first conductive wire, as disclosed by Fukuda, into the device of Yokoyama, for the purpose of providing different volumes of ejection (Fukuda, paragraph [0047]).

Claim 17
Yokoyama discloses the system according to claim 14, wherein the first conductive wire supplies, as the first driving signal, a first driving pulse formed of a depressurization pulse for expanding a volume of the plurality of first pressure chambers and a pressurization pulse for reducing the volume of the first pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of first pressure chambers, the second conductive wire supplies, as the second driving signal, a second driving pulse (paragraph [0071], first and second control signals for first and second actuators).
Yokoyama does not appear to explicitly disclose the second driving pulse formed of a depressurization pulse for expanding the volume of the plurality of second pressure chambers and a pressurization pulse for reducing the volume of the second pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of second pressure chambers, and the second conductive wire supplies the depressurization pulse of the second driving signal during a period when the first conductive wire supplies the pressurization pulse of the first driving pulse.  
Fukuda discloses a first and second driving signal each providing a difference expansion and contraction pulse (paragraph [0047], Figs. 4A and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the second driving pulse formed of a depressurization pulse for expanding the volume of the plurality of second pressure chambers and a pressurization pulse for reducing the volume of the second pressure chambers to discharge the chemical solution from the nozzles communicating with the plurality of second pressure chambers, and the second conductive wire supplies the depressurization pulse of the second driving signal during a period when the first conductive wire supplies the pressurization pulse of the first driving pulse, as disclosed by Fukuda, into the device of Yokoyama, for the purpose of providing different volumes of ejection (Fukuda, paragraph [0047]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853